
	
		III
		111th CONGRESS
		2d Session
		S. RES. 432
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mrs. Lincoln (for
			 herself, Mr. Crapo, and
			 Mr. Wicker) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			December 22, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of the Year
		  of the Lung 2010.
	
	
		Whereas
			 millions of people around the world struggle each year for life and breath due
			 to lung diseases, including tuberculosis, asthma, pneumonia, influenza, lung
			 cancer and chronic obstructive pulmonary disease (COPD), pulmonary fibrosis,
			 and more than 8,100,000 die each year;
		Whereas
			 lung diseases afflict people in every country and every socioeconomic group,
			 but take the heaviest toll on the poor, children, the elderly, and the
			 weak;
		Whereas
			 lung disease is a serious public health problem in the United States that
			 affects adults and children of every age and race;
		Whereas
			 lower respiratory diseases are the fourth leading cause of death in the United
			 States;
		Whereas
			 the economic cost of lung diseases is expected to be $177,000,000,000 in 2009,
			 including $114,000,000,000 in direct health expenditures and $64,000,000,000 in
			 indirect morbidity and mortality costs;
		Whereas
			 nearly half of the world’s population lives in or near areas with poor air
			 quality, which significantly increases the incidence of lung diseases such as
			 asthma and COPD, and more than 2,000,000 people die prematurely due to indoor
			 and outdoor air pollution;
		Whereas
			 tuberculosis, an airborne infection that attacks the lungs and other major
			 organs, is a leading global infectious disease;
		Whereas
			 no new drugs have been developed for tuberculosis in more than 5 decades and
			 the only vaccine is nearly a century old, yet there were 9,400,000 new cases in
			 2008, and this curable disease kills 1,800,000 each year;
		Whereas
			 an estimated 12,000,000 adults in the United States, are diagnosed with COPD,
			 and another 12,000,000 have the disease but don’t know it;
		Whereas
			 COPD kills an estimated 126,000 people in the United States each year, is
			 currently the fourth leading cause of death in the Nation, is the only one of
			 the 4 major causes that is still increasing in prevalence, and is expected to
			 rise to become the third leading cause of death in the United States;
		Whereas
			 lung cancer is the second most common cancer in the United States and the most
			 common cause of cancer deaths;
		Whereas
			 the leading cause of lung cancer is long-term exposure to tobacco smoke;
		Whereas
			 about 23,400,000 people in the United States have asthma, a prevalence which
			 has risen by over 150 percent since 1980;
		Whereas
			 asthma is the most common chronic disorder found in children, with 7,000,000
			 affected;
		Whereas
			 flu and pneumonia together are the eighth leading cause of death in the United
			 States;
		Whereas
			 about 190,000 people in the United States are affected by acute respiratory
			 distress syndrome (ARDS) each year, a critical illness that results in sudden
			 respiratory system failure, which is fatal in up to 30 percent of cases;
		Whereas
			 about 75,000 people in the United States die as a result of acute lung injury,
			 a disease that can be triggered by infection, drowning, traumatic accident,
			 burn injuries, blood transfusions, and inhalation of toxic substances, which
			 kills approximately the same number of people each year as die from breast
			 cancer, colon cancer, and prostate cancer combined;
		Whereas
			 of the 10 leading causes of infant mortality in the United States, 4 are lung
			 diseases or have a lung disease component;
		Whereas
			 pulmonary fibrosis (PF) is a relentlessly progressive, ultimately fatal disease
			 with a median survival rate of 2.8 years that has no life-saving therapy or
			 cure;
		Whereas
			 more than 120,000 people are living with PF in the United States, 48,000 are
			 diagnosed with it each year, and as many as 40,000 die annually, the same as
			 die from breast cancer;
		Whereas
			 the cause of sarcoidosis, an inflammatory disease that occurs most often in the
			 lungs and has its highest incidence among young people aged 20 to 29, is
			 unknown;
		Whereas
			 15 years ago, people with pulmonary hypertension lived on average less than 3
			 years after diagnosis;
		Whereas
			 new treatments have improved survival rates and quality of life for those
			 living with this condition, but it remains a severe and often fatal
			 illness;
		Whereas
			 Lymphangioleiomyomatosis (LAM), a rare lung disease that affects women
			 exclusively and is also associated with tuberous sclerosis, has no treatment
			 protocol or cure and is often misdiagnosed as asthma or emphysema;
		Whereas
			 Hermansky-Pudlak Syndrome, a genetic metabolic disorder which causes albinism,
			 visual impairment, and serious bleeding due to platelet dysfunction, has no
			 cure and no standard of treatment;
		Whereas
			 children's interstitial lung disease, a group of rare lung diseases, has many
			 different forms, including surfactant protein deficiency, chronic
			 bronchiolitis, and connective tissue lung disease, and is thus difficult to
			 diagnose and treat;
		Whereas
			 the Centers for Disease Control and Prevention estimates that 50,000,000 to
			 70,000,000 adults in the United States suffer from disorders of sleep and
			 wakefulness;
		Whereas
			 insufficient sleep is associated with a number of chronic diseases and
			 conditions, including diabetes, cardiovascular disease, obesity, and
			 depression;
		Whereas
			 the average cost of treating severe COPD is 5 times higher than treating mild
			 COPD;
		Whereas
			 the appropriate medication and disease management of asthma can reduce health
			 care costs, including hospitalization, emergency room visits, and physician
			 visits, by half;
		Whereas
			 the flu vaccine can prevent 60 percent of hospitalizations and 80 percent of
			 deaths from flu-related complications among the elderly;
		Whereas
			 advances in medical research have significantly improved the capacity to fight
			 lung disease by providing greater knowledge about its causes, innovative
			 diagnostic tools to detect the disease, and new and improved treatments that
			 help people survive and recover from this disease;
		Whereas
			 there is no cure for major lung diseases including asthma, COPD, and lung
			 cancer;
		Whereas
			 chronic lung diseases are a leading cause of death and yet the quality of
			 palliative and end-of-life care for patients with chronic lung disease is
			 significantly worse than patients with other terminal illnesses;
		Whereas
			 the National Institutes of Health, through its many institutes and centers,
			 through basic, clinical, and translational research, plays a pivotal role in
			 advancing the prevention, detection, treatment, and cure of lung
			 disease;
		Whereas
			 the Department of Veterans Affairs is actively engaged in research in
			 respiratory diseases that impact the Nation’s veterans;
		Whereas
			 the Environmental Protection Agency establishes air quality standard and
			 enforcement programs to ensure the quality of the air we breathe;
		Whereas
			 the Centers for Medicare and Medicaid Services, provides essential health
			 insurance benefits for millions of patients with respiratory disorders;
		Whereas
			 the Centers for Disease Control and Prevention, through its many centers and
			 programs, provides valuable prevention and surveillance programs on diseases of
			 the lung;
		Whereas
			 an international collaboration of medical professional and scientific societies
			 is working to enhance the general public’s understanding of respiratory
			 diseases, their causes, prevention, treatment, and impact respiratory disease
			 play in human health; and
		Whereas
			 the initiative, The Year of the Lung, seeks to raise awareness about lung
			 health among the public, initiate action in communities worldwide, and advocate
			 for resources to combat lung disease including resources for research and
			 research training programs worldwide: Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of the Year of the Lung.
		
